Title: From George Washington to Samuel Holden Parsons, 12 July 1781
From: Washington, George
To: Parsons, Samuel Holden


                  Sir
                     
                     Head Quarters near Dobbs Ferry July 12th 1781
                  
                  I have to request that you will be pleased to send one of your Aides de Camp, to give Orders to Brigadr genl Waterbury from me, to put the whole of his Troops in motion to morrow morng & to march them to Marineck or North Street—at one of which places, he will recieve further orders, respecting the position he is to take.
                  General Waterbury will move at the time appointed without fail & give Orders for the Baggage to follow as soon as may be; as the Corps cannot be of any service while it continues at such a distance as it is at present from the army.
                  
               